Case: 21-60226     Document: 00516349459         Page: 1     Date Filed: 06/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         June 8, 2022
                                  No. 21-60226                         Lyle W. Cayce
                                                                            Clerk

   Lillie Hardine,

                                                           Plaintiff—Appellant,

                                       versus

   Kilolo Kijakazi, Acting Commissioner of Social
   Security,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:19-cv-147


   Before Higginbotham, Higginson, and Oldham, Circuit Judges.
   Per Curiam:*
          Lillie Hardine applied for disability insurance benefits. The
   Commissioner of Social Security denied the application. The question
   presented is whether the Commissioner abused her discretion in denying
   Hardine’s request for a consultative examination. We say yes.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60226      Document: 00516349459           Page: 2    Date Filed: 06/08/2022




                                     No. 21-60226


                                          I.
          In December 2015, Hardine had a brain aneurysm—just one month
   after giving birth to her second child and at the age of 37. She underwent brain
   surgery, and a clip was put in her brain. Hardine was released from the
   hospital in January 2016. And since then, she has seen several doctors.
          On January 30, 2017, Hardine filed an application for disability
   insurance benefits. Thereafter, an administrative law judge (“ALJ”) held a
   hearing, where a vocational expert (“VE”) testified and where Hardine
   testified while being represented by counsel. Among other things, Hardine
   testified that she still suffers from pain in her neck, left arm, left shoulder,
   and left leg; that she takes medication for pain relief; that she uses a cane for
   balance and pain relief; that she has difficulty raising her left arm and turning
   her neck; and that she has difficulty sitting or standing for periods at a time.
   She also testified that she suffers from anxiety and depression.
          On December 27, 2018, the ALJ issued a decision denying Hardine’s
   application for benefits. The ALJ found that Hardine suffered from the
   following “severe impairments”: lumbago, cervicalgia, left hip meralgia
   paresthetica, peripheral neuropathy, brain aneurysm, status-post brain
   surgery with a clip, bilateral knees arthralgia, chronic pain syndrome, and
   obesity. Although Hardine testified that she suffered from depression and
   anxiety, and medical records indicated that she “reported a history of
   anxiety” to doctors, the ALJ found that her anxiety and depression were “not
   medically determinable impairments” because there was no “definitive
   diagnosis” of either condition in the medical record. The ALJ then
   determined that Hardine could not perform her past work, which included
   jobs as a nurse assistant, patient transporter, and kitchen helper. At the same
   time, the ALJ found that Hardine’s “statements concerning the intensity,
   persistence and limiting effects of [her] symptoms [we]re not entirely




                                          2
Case: 21-60226      Document: 00516349459           Page: 3    Date Filed: 06/08/2022




                                     No. 21-60226


   consistent with the medical evidence and other evidence in the record.”
   Based on that finding and the VE’s testimony, the ALJ determined that
   Hardine could perform a significant number of jobs in the national economy.
   The ALJ denied Hardine’s application solely on that ground.
          On August 6, 2019, the Appeals Council denied Hardine’s request for
   review. So the ALJ’s decision became the Commissioner’s decision.
          Soon after, Hardine sought review of the Commissioner’s decision in
   district court. A magistrate judge, with jurisdiction by consent of the parties,
   initially reversed the Commissioner’s decision and remanded for a new
   hearing. But the magistrate judge later granted the Commissioner’s motion
   to alter or amend the judgment and affirmed the Commissioner’s decision.
          Hardine timely appealed. We have jurisdiction under 28 U.S.C.
   § 1291. Our review is for abuse of discretion. See Anderson v. Sullivan, 887
   F.2d 630, 634 (5th Cir. 1989) (per curiam); Jones v. Bowen, 829 F.2d 524, 526
   (5th Cir. 1987) (per curiam).
                                          II.
          On appeal, Hardine contends that the Commissioner made three
   errors, each of which warrant either reversal or vacatur with a remand for a
   new hearing. Because we agree that the Commissioner prejudicially erred by
   not ordering a consultative examination (“CE”), we do not reach Hardine’s
   two other arguments involving substantial evidence.
          The Social Security Administration “has a duty to develop the facts
   fully and fairly relating to an applicant’s claim for disability benefits.”
   Webster v. Kijakazi, 19 F.4th 715, 720 (5th Cir. 2021) (quotation omitted); see
   also Kane v. Heckler, 731 F.2d 1216, 1219 (5th Cir. 1984) (“It is the duty of the
   administrative law judge to develop the facts relative to a claim for benefits
   fully and fairly. When he fails in that duty, he does not have before him




                                          3
Case: 21-60226      Document: 00516349459           Page: 4    Date Filed: 06/08/2022




                                     No. 21-60226


   sufficient facts on which to make an informed decision.”); 20 C.F.R.
   § 404.1512(b).
          The Commissioner’s duties include sometimes ordering a CE. Id.
   § 404.1512(b)(2). A CE may be required “to try to resolve an inconsistency
   in the evidence, or when the evidence as a whole is insufficient to allow [the
   agency] to make a determination or decision on [a] claim.” Id.
   § 404.1519a(b). Under our precedent, the Commissioner abuses her
   discretion by failing to order a CE when “the record establishes that such an
   examination is necessary to enable the ALJ to make the disability decision.”
   Hardman v. Colvin, 820 F.3d 142, 148 (5th Cir. 2016) (quotation omitted);
   see also Jones, 829 F.2d at 526. A failure to fulfill that duty, however, “is not
   reversible error unless the claimant is prejudiced.” Webster, 19 F.4th at 720;
   see also Ripley v. Chater, 67 F.3d 552, 557 (5th Cir. 1995); Kane, 731 F.2d at
   1220. “To establish prejudice, a claimant must show that [s]he could and
   would have adduced evidence that might have altered the result.” Brock v.
   Chater, 84 F.3d 726, 728 (5th Cir. 1996) (quotation omitted).
          Here, the Commissioner’s failure to order a CE was prejudicial error.
   That is for two reasons.
          First, the Commissioner stated that a December 2016 note from Dr.
   Booker, Hardine’s treating physician, was “not clear” regarding “what
   medical conditions resulted in limitations” and “does not provide specific
   functional limitations, but instead, just opines the claimant has ‘impaired
   ambulation,’ which is vague.” Similarly, as to Dr. Booker’s opinion in March
   2018 that Hardine had “limitations on almost all physical activities and on
   almost all working conditions,” the Commissioner stated that the opinion
   “does not provide specific functional limitations on the claimant’s physical
   activities or on the claimant’s ability to work.” A CE could have confirmed,
   disproved, or clarified the existence or extent of the purported limitations




                                          4
Case: 21-60226        Document: 00516349459             Page: 5      Date Filed: 06/08/2022




                                         No. 21-60226


   noted by Dr. Booker and could have provided medical evidence concerning
   “specific functional limitations.”
           Second, a CE could have resolved the gaps in the record concerning
   whether Hardine suffered from anxiety and depression. Hardine testified
   that she had symptoms of anxiety and depression, and the medical evidence
   indicated that she had “reported a history of anxiety.” The Commissioner
   nonetheless rejected a finding that she had either condition because the
   record lacked a “definitive diagnosis.” A CE could have provided such a
   “definitive diagnosis” and resolved whether Hardine did in fact have the
   “medically determinable impairments” of anxiety and depression such that
   those conditions should have been considered when determining if she was
   disabled.
           The agency’s error is also prejudicial. Had the CE adduced evidence
   to support the testimony from Hardine and Dr. Booker, the record likely
   would compel the Commissioner to make different findings with respect to
   the severity of Hardine’s condition and whether she could engage in any
   substantial gainful activity. And those different findings, if required by the
   evidence, would likely compel a different determination of whether Hardine
   was “disabled” or “not disabled.”
           Moreover, the Commissioner gave Dr. Booker’s two opinions “no
   controlling weight” and “some weight,” respectively. Had the CE adduced
   evidence supporting Dr. Booker’s opinions, however, those opinions likely
   would have been entitled to controlling weight under the “treating source
   rule” applicable to Hardine’s case. † That, in turn, likely would have changed
   the outcome and hence constituted prejudicial error.



           †
             Under the regulations in place at the time of Hardine’s application, the opinion
   of a claimant’s treating physician was entitled to “controlling weight” if the opinion was




                                               5
Case: 21-60226         Document: 00516349459               Page: 6      Date Filed: 06/08/2022




                                            No. 21-60226


                                        *        *         *
           For the forgoing reasons, we VACATE the Commissioner’s decision
   REMAND the case for further proceedings consistent with this opinion.




   well-supported by medically acceptable techniques and not inconsistent with the record as
   a whole. 20 C.F.R. § 404.1527(c)(2). This “treating source rule” does not apply to claims
   filed on or after March 27, 2017. For those claims, no special evidentiary weight is given to
   specific medical sources. Id. § 404.1520c(a).




                                                 6